UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-7914 (Exact Name of Registrant as Specified in its Charter) Delaware 84-0592823 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 633 17th Street, Suite 1900 Denver, Colorado 80202-3619 (Address of principal executive office) (Zip Code) (303)296-3076 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Titleofeachclass Nameofeachexchangeonwhich registered Common Stock, $0.001 par value per share NYSE MKT LLC Securities registered under Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes oNoþ Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such filed).Yes þ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Registrant’s revenues for its most recent fiscal year: $11,712,000 The aggregate market value of registrant’s common stock held by non-affiliates was approximately $14,637,376 as of the registrant’s most recently completed second fiscal quarter. As of June 1, 2012, 1,706,588 shares of the registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information required by Items 10, 11, 12, 13 and 14 of Part III is incorporated by reference from portions of the registrant's definitive Proxy Statement for its 2012 Annual Meeting of Shareholders to be filed, pursuant to Regulation 14A, no later than 120 days after March 31, 2012. Explanatory Note The purpose of this Amendment No. 1 to our Annual Report on Form 10-K for the period ended March 31, 2012, as filed with the Securities and Exchange Commission on June 5, 2012, is to furnish Exhibit 99.3 to the Form 10-K as required by Rule 405 of Regulation S-T. Additionally the Company is amending Exhibits 101 to include corrected taxonomies for Document entity information (DEI). No other changes have been made to the Form 10-K other than those described herein. Exhibit Index Exhibit No. Description Report of Ryder Scott Company, filed herewith. Signatures In accordance with the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to be signed on its behalf by the undersigned, thereunto duly authorized by the following in the capacities and on the dates indicated. EARTHSTONE ENERGY, INC. June 5, 2012 By: /s/ Ray Singleton Ray Singleton, President and Chief Executive Officer
